ORDER

PER CURIAM.
Steven Wright (defendant) appeals the judgment entered upon his conviction by a jury of one count of possession of a controlled substance in violation of Section 195.202 RSMo (2000) for which he was sentenced to twenty years imprisonment *572as a prior and persistent offender pursuant to Sections 557.086 and 558.016 RSMo (2000). In his first point on appeal, defendant contends that the trial court erred in overruling his motions to suppress evidence because said evidence was the fruit of an illegal arrest. In his second point on appeal, defendant argues that the trial court abused its discretion in failing to “quash the venire panel and declare a mistrial” or “specifically admonish” the panel following a venireperson’s statement in front of the panel that she “recognized” defendant from a federal holdover facility.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).